Citation Nr: 0614979	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-34 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for periampullary 
adenocarcinoma, to include as secondary to Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.H.




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.  The veteran served in the Republic of Vietnam and was 
awarded the Vietnam Service Medal, Republic of Vietnam 
Campaign Medal, Navy Achievement Medal with V, Purple Heart 
with one star, Combat Action Ribbon, Presidential Unit 
Citation, Good Conduct Medal, National Defense Service Medal, 
Rifle Marksman Badge, and Pistol Marksman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In March 2004, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  


FINDING OF FACT

Periampullary adenocarcinoma did not have its onset during 
active service or within one year after separation from 
service, or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
periampullary adenocarcinoma have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in September 2002.  The veteran was 
told of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  VA need not obtain an 
examination in this case.  The evidentiary record does not 
show that the veteran's current periampullary adenocarcinoma 
is associated with an established event, injury, or disease 
in service; manifested during an applicable presumptive 
period; or otherwise associated with military service.  See 
38 C.F.R. § 3.159(c)(4)(C); see also Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 
370 (2002).  The duty to notify and assist having been met by 
the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, such as a 
malignant tumor (periampullary adenocarcinoma), may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, and for the 
following reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for periampullary adenocarcinoma.

The veteran's service medical records are negative for any 
complaints, treatment or findings of periampullary 
adenocarcinoma or any related disease.  The March 1970 
separation examination listed the veteran's physical 
condition, apart from a scar on the lower left leg, as 
normal.

Post-service VA treatment records show that in November 2001, 
the veteran received treatment for biliary obstruction.  The 
veteran underwent a work-up that revealed an ampullary mass.  
Following testing in February 2002, evidence of 
adenocarcinoma was found and the veteran was diagnosed as 
having ampullary carcinoma.  In March 2002, the veteran 
underwent a Whipple procedure.  In June 2002, the veteran was 
diagnosed as having ampullary adenocarcinoma, status post 
Whipple procedure.  He underwent radiation treatment, which 
was completed in July 2002.  During a June 2003 home visit, 
the veteran reported that he went to Southwestern Medical 
School and found concrete documentation that his cancer was 
associated with Agent Orange Exposure.

There is no competent medical evidence of record showing that 
the veteran's periampullary adenocarcinoma had its onset 
during active service or within one year of his separation 
from active service, or is related to any in-service disease 
or injury.  The record contains no competent medical opinion 
relating the veteran's periampullary adenocarcinoma to 
service.  

The veteran's claim seeking service connection for 
periampullary adenocarcinoma is based on a theory of 
entitlement that such disease is due to his exposure to Agent 
Orange during his service in the Republic of Vietnam.  
Although the veteran served in Vietnam, his current 
periampullary adenocarcinoma or his past related diseases are 
not listed under 38 C.F.R. § 3.309(e) as a disease for which 
the presumption is applicable.  Also, there is no medical 
evidence of record showing that exposure to Agent Orange 
could have caused the veteran's periampullary adenocarcinoma.

Additionally, the evidence does not show that the veteran was 
diagnosed with periampullary adenocarcinoma within one year 
following his separation from service.  This disability was 
not diagnosed until 2002.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.

The veteran has also provided excerpts from medical books 
about adenocarcinoma, ampullary carcinoma, soft tissue 
tumors, and pancreatic cancer.  To the extent that he is 
attempting to extrapolate from the medical literature that 
his disability is related to service, such extrapolation 
would constitute nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  While it is argued that the 
medical literature provided by the veteran is supportive of 
the claim, the Board finds that such generic texts, which do 
not address the facts in this particular veteran's case, and 
with a sufficient degree of medical certainty, do not amount 
to competent medical evidence of causality.  Sacks v. West, 
11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.

The only evidence of record suggesting that the veteran's 
current disability is related to service is the veteran's own 
contentions in correspondence of record, during the March 
2004 personal hearing and during a June 2003 home visit.  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
periampullary adenocarcinoma to service, and the medical 
evidence of record does not otherwise demonstrate that it is 
related to service.  The provisions of 38 U.S.C.A. § 1154 do 
not obviate the requirement that a veteran must submit 
medical evidence of a causal relationship between his current 
condition and service.  See Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).  That is, even with combat status, the 
veteran must provide satisfactory evidence of a relationship 
between his service and his current condition.  He has not 
done so.  Wade v. West 11 Vet. App. 302, 305 (1998).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for periampullary adenocarcinoma, including as 
secondary to Agent Orange exposure.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).


ORDER

Service connection for periampullary adenocarcinoma, to 
include as secondary to Agent Orange exposure, is denied.



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


